Judgment of conviction of the Court of Special Sessions affirmed. When this defendant was held for trial, under a commitment, the essential question presented by this appeal was submitted for determination to the Special Term of this court. The opinion written by Mr. Justice Blackmar (People ex rel. Hoelderlin v. Kane, 79 Misc. Rep. 140) exactly expresses our views of the validity of this statute.* Jenks, P. J., Burr, Carr, Rich and Stapleton, JJ., concurred.

 See Labor Law (Consol. Laws, chap. 31; Laws of 1909, chap. 36), §§ 77, 78, as amd. by Laws of 1912, chap. 539; since amd. by Laws of 1913, chap. 465.— [Rep.